Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The abstract of the disclosure is objected to because  it has more than one paragraph..  Correction is required.  See MPEP § 608.01(b).
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
It appears that the specification does not provide sufficient details showing how “a light receiving element” is used for checking an operation of the internal circuit as recited in claim 1? What signals have been detected in order to determine an operation of the internal circuit?  




The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear how “a light receiving element” is used “for checking an operation of the internal circuit”? What signals have been detected in order to determine an operation of the internal circuit?  It appears that the limitation of “for  checking an operation of the internal circuit” is improperly claimed and the scope of the claim is incomplete.
In claim 3, “the output terminal” has no antecedent basis. Should this claim depend from claim 2 instead of claim 1. It is also unclear how “a switch device” is interrelated and associated with the light receiver element and the signal processing circuit as recited in claim 1. Furthermore, it is unclear where “a second optical signal” is inputted into? 
  The dependent claims not specifically addressed share the same indefiniteness as they depend from rejected base claims.
8.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
9.	Claims 1 and 3-5 are  provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 3-5  of copending Application No.  16/631,507 (PG-PUB# 2020/0176339 ). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
10.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 1and 3   are rejected under 35 U.S.C. 103 as being unpatentable over  Pakdaman et al (PG-Pub#20060103378) in view of  Farnworth (Pat# 5,898,186) .
	As to claim 1,  Pakdaman et al disclose a semiconductor wafer (822)  as shown in figure 8 comprising: an internal circuit (804) ; and an inspection device configured to be formed in each of the chip forming regions, wherein the inspection device has: a light receiving element (812) configured to receive an input of a first 10optical signal  from a laser (802) for checking an operation of the internal circuit and output an electrical signal corresponding to the first optical signal; and a signal processing circuit (816,803)  configured to generate a logic signal based on 
	Farnworth et al teach that a wafer having a plurality of chip forming regions/dice (18a-18c,20a-20c,22a-22c) including an inspection circuit (110) disposed thereon.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the wafer of Pakdaman et al including a plurality of chip forming regions/dice  as taught by Farnworth et al for the purpose of producing more chips and performing testing within the chips independently.
	As to claim 3, in the device of Pakdaman et al in view of Farnworth et al, the internal circuit  (804) includes an output terminal (a node  connecting to special structures (820,821) and the inspection device ( 812,813,815,816,803) further has a switch unit (AND gate “803”) to be electrically connected to the output terminal and output a signal corresponding to the output signal.
11. 	The prior art does not disclose the limitations of claims 2 and 4-5. However, these claims are not allowed since they depend from rejected claim 1.		
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
	Nakata et al (Pat# 5,248,936) disclose semiconductor integrated circuit and a method of testing the same.
	Adams (Pat# 4,768,073) disclose testing integrated circuit.

	Grandjean (pat# 6,037,578) discloses Integrated Photosensor Using Test Capacitor To Test Functioning Of Photosensor In The Dark.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964. The examiner can normally be reached M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 




at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINH P NGUYEN/Primary Examiner, Art Unit 2867